Citation Nr: 1205687	
Decision Date: 02/15/12    Archive Date: 02/23/12

DOCKET NO.  09-03 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for hypertension. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

John Francis, Counsel 




INTRODUCTION

The Veteran served on active duty from September 1999 to September 2003. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDING OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained. 

2.  The Veteran has not been shown to currently have hypertension that manifested in service or within one year thereafter or that is causally or etiologically related to her military service. 


CONCLUSION OF LAW

Hypertension was not incurred in active service and may not be presumed to have been so incurred. 38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

Upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a)  and 38 C.F.R. § 3.159(b)  require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In this case, the RO did provide the appellant with notice in March 2008, prior to the initial decision on the claim in May 2008.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant. 

Moreover, the requirements with respect to the content of the notice were met in this case.  The RO informed the Veteran in the March 2008 notice letter about the information and evidence that is necessary to substantiate her claim for service connection and of the division of responsibilities in obtaining such evidence.  The letter also explained how disability ratings and effective dates are determined. 

In addition, the duty to assist the Veteran has been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  The Veteran has not identified any other outstanding records that are pertinent to the issue being decided herein. 

The Board does acknowledge that the Veteran has not been afforded a VA examination in connection with her current claim for service connection for hypertension.  Under the law, an examination or medical opinion is considered necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability; (2) establishes that the veteran suffered an event, injury, or disease in service; and, (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service- connected disability. 38 C.F.R. § 3.159(c)(4).

In the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United States Court of Appeals for Veterans Claims (Court) held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

In this case, a VA examination is unnecessary to decide the claim for service connection for hypertension because such an examination would not provide any more pertinent information than is already associated with the claims file.  As will be explained below, the Veteran has not been shown to have a current diagnosis of hypertension.   Therefore, because there is no current disorder to which an event, injury, or disease in service could be related, the Board finds that a VA examination is unnecessary. 38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical examination conducted in connection with claim development could not aid in substantiating a claim when the record does not already contain evidence of an inservice event, injury, or disease).

VA has further assisted the Veteran and her representative throughout the course of this appeal by providing them with a SOC, which informed them of the laws and regulations relevant to the Veteran's claim.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.


Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131. That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection for certain diseases, such as cardiovascular-renal disease, may be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

In this decision, all blood pressure measurements are noted in units of pressure in millimeters of mercury (mmHg).  For VA compensation purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 or greater; and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 or greater with diastolic blood pressure less than 90.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2011).  Service connection for pre-hypertension is not warranted when an examiner diagnoses pre-hypertension based on readings not recognized in Diagnostic Code 7101.  VA Adjudication Procedures Manual, M21-MR, III.iv.4.E.20.33 (2012).  

In this case, the Veteran reported in March 2008 and September 2008 statements that high blood pressure readings were recorded in her service treatment records and that she was told by clinicians at every visit that she had high blood pressure.  However, she stated that she received no treatment for the disorder.  

In March 2007 and January 2012 briefs, the Veteran's representative cited five occasions in the service treatment records when the Veteran's blood pressure was recorded as 140 or greater systolic or 90 or greater diastolic.  These measurements were all obtained between April 2002 and November 2002 with lower readings both before and after that period of time.  

The Veteran's service treatment records show that her blood pressure was recorded 46 times on 42 clinical encounters.  Blood pressure was recorded as 140 or greater systolic on six occasions and 90 or greater diastolic on one occasion.  On one occasion, two other measurements taken at the same time were lower.  In all cases, an equal or greater number of measurements taken in the same month were lower.  On all but one occasion, the Veteran was being treated for joint strain from athletic exertion or injury, dehydration, an upper respiratory infection, or gastrointestinal distress.  On an undated well-woman medical history form, the Veteran did report that she had high blood pressure.  However, on an August 2003 discharge physical examination medical history, the Veteran actually denied having a history of high blood pressure.  On examination, a military physician noted no heart or vascular system abnormalities.  Although blood pressure was not recorded on the discharge examination report, measurements on all nine occasions for the previous four months were less than 140  systolic and 90 diastolic.  Moreover, the lowest blood pressure measurement at any time during service was recorded as 119/75 in June 2003, which was only two months before her discharge.

The Veteran is competent to report that she was told that she had high blood pressure measurements in service.  The Veteran is also credible to the extent that service treatment records documented some measurements that were at or above the VA threshold definition of hypertension.  However, the Veteran does not contend, nor do the service treatment records, show an actual diagnosis or treatment for hypertension.  Moreover, the measurements over the entire period of active duty and those within several months of discharge were predominantly less than 140 systolic and 90 diastolic.  Even though the Veteran may have been advised that her blood pressure was higher than normal, the Board concludes that she did not actually have hypertension in service or within one year thereafter.  

In addition, the claims file does not contain records of post-service outpatient treatment between discharge in September 2003 and May 2005.  The Veteran has also not identified any outstanding treatment records.

With regard to the years-long evidentiary gap in this case between active service and the earliest manifestations of hypertension, the Board notes that a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board must consider all the evidence, including the availability of medical records, the nature and course of the disease or disability, the amount of time that elapsed since military service, and any other relevant facts in considering a claim for service connection. Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding that the absence of medical records during combat conditions does not establish absence of disability and thus suggesting that the absence of medical evidence may establish the absence of disability in other circumstances).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact finding role. See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness). 

In addition to the lack of evidence showing that hypertension manifested during active duty service or within close proximity thereto, the evidence of record does not link any current diagnosis to the Veteran's military service. There are simply no treatment records documenting any complaints, treatment, or diagnosis of hypertension.   

In May 2005, the Veteran did undergo a VA general medical examination in connection with other claims.  The examiner reviewed the claims file, including the service treatment records, and noted intermittent findings of elevated blood pressure on routine sick call visits in service and cited five occasions in 2002.  The examiner also observed that there were many other measurements that were normal.  Upon examination, he indicated that there was no hypertension, cardiac disease, venous varicosities, dyspnea, chest pain, syncope, or other symptoms of cardiovascular disease.  Blood pressure measurements obtained on the day of the examination were noted as 154/100, 146/96, 160/110, and 146/108.  The physician assessed the Veteran as having borderline hypertension.  He did not indicate whether the blood pressure measurements represented the predominant values or were indicative of a chronic disorder that first manifested in service.

Despite requests from the RO, the Veteran has not identified or submitted records of a diagnosis or on-going treatment for hypertension.  

The Board concludes that service connection for hypertension is not warranted.  As previously noted, service connection is not warranted when a diagnosis is based on readings not recognized under Diagnostic Code 7101.  Under that diagnostic code, the term hypertension means that the diastolic blood pressure is predominantly 90 or greater; and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 or greater with diastolic blood pressure less than 90.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2011).  Although the Veteran has been assessed as having borderline hypertension and has had elevated blood pressure readings on occasion, there is no indication that has ever been diagnosed with actual hypertension and there is no treatment documented for such a disorder.  Rather, it appears that the May 2005 VA examination findings were consistent with the definition of pre-hypertension, which does not meet the VA criteria for a current hypertension disability.   

The existence of a current disability is the cornerstone of a claim for VA disability compensation. 38 U.S.C.A. § 1110 (West 2002).  Thus, the threshold question that must be addressed here (as with any claim seeking service connection) is whether the Veteran actually has the disability for which service connection is sought.  In the absence of proof of a present disability, there is no valid claim of service connection. See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F. 3d 1328   (1997). 

Based on the foregoing, the preponderance of the evidence is against the claim. Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection for hypertension is not warranted. 


ORDER

Service connection for hypertension is denied.  



____________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


